Filed 8/7/14 P. v. Mejia CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064948

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246886)

MARCOS CHAVEZ MEJIA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         Cindi B. Mishkin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Marcos Chavez Mejia appeals a judgment following his guilty plea to one count of

stalking (Pen. Code, § 646.9, subd. (a))1 and one count of residential burglary (§§ 459,

460).



1        All statutory references are to the Penal Code.
                   FACTUAL AND PROCEDURAL BACKGROUND

       In March 2013, a complaint was filed, charging Mejia with one count of stalking

(§ 646.9, subd. (a)), two counts of false imprisonment by violence (§§ 236, 237, subd.

(a)), one count of assault by means likely to produce great bodily injury (§ 245, subd.

(a)(4)), one count of making a criminal threat (§ 422), and one count of residential

burglary (§§ 459, 460). In July 2013, pursuant to a plea agreement, Mejia pleaded guilty

to one count of stalking (§ 646.9, subd. (a)) and one count of residential burglary (§§ 459,

460). Mejia admitted that the factual basis for his plea was that he "unlawfully,

maliciously harass[ed] Laura Uribe and did make a credible threat with the intent to place

her in reasonable fear for her safety," and also "unlawfully enter[ed] Laura Uribe's studio,

an inhabited dwelling, with the intent to commit a felony."

       The trial court sentenced Mejia to a three-year upper term for the stalking

conviction and a two-year concurrent lower term for the residential burglary conviction.

Mejia timely filed a notice of appeal of the judgment based on his sentence or other

matters occurring after his plea.

                                       DISCUSSION

       Mejia's appointed counsel has filed a brief summarizing the facts and proceedings

below. Counsel presents no argument for reversal of the judgment, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies the following possible, but

not arguable, issues for our review: (1) is Mejia's guilty plea constitutionally valid; (2)



                                              2
did the trial court comply with its section 1192.5 duty to establish a sufficient factual

basis for Mejia's guilty plea; (3) did the court abuse its discretion by denying him

probation; (4) did the court abuse its discretion by selecting the upper term for his

stalking conviction; and (5) did the court err by not staying the sentence for his

residential burglary conviction pursuant to section 654?

       We granted Mejia permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Mejia has been competently represented by counsel on this

appeal.

                                       DISPOSITION

       The judgment is affirmed.




                                                                            McDONALD, J.

WE CONCUR:


McCONNELL, P. J.


IRION, J.




                                              3